Name: Commission Regulation (EEC) No 1200/91 of 7 May 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 91No L 116/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1200/91 of 7 May 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. Official Journal of the European Communities No L 116/139. 5. 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 ) New potatoes 38,81 1644 305,73 79,93 270,75 8700 29,88 59243 90,08 27,03 1.20 0702 00 101 0702 00 90] Tomatoes 98,36 4167 774,69 202,53 686,04 22047 75,72 150116 228,25 68,50 1.30 0703 10 19 Onions (other than seed) 22,43 950 176,71 46,20 156,49 5029 17,27 34242 52,06 15,62 1.40 0703 20 00 Garlic 281,18 11912 2214,59 578,99 1961,17 63025 216,46 429 132 652,51 195,82 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,77 1004 187,40 48,78 165,99 5259 18,30 36411 54,97 16,69 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 122,60 5194 965,60 252,45 855,10 27480 94,38 187109 284,51 85,38 1.100 ex 0704 90 90 Chinese cabbage 49,68 2105 391,34 102,31 346,56 11 137 38,25 75832 115,30 34,60 1.110 0705 11 101 0705 1 1 90j Cabbage lettuce (head lettuce) 65,30 2766 514,34 134,47 455,48 14637 50,27 99 666 151,54 45,48 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 44,45 1883 350,13 91,54 310,06 9964 34,22 67847 103,16 30,96 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19J Cucumbers 31,50 1334 248,12 64,86 219,72 7061 24,25 48079 73,10 21,94 1.160 0708 10 101 0708 10 90J Peas (Pisum sativum) 260,71 11045 2053,32 536,82 1818,35 58435 200,70 397882 605,00 181,56 1.170 l Beans : l || l l 1.170.1 0708 20 101 0708 20 90J Beans (Vigna spp., Phaseolus spp.) 136,51 5783 1075,16 281,09 952,13 30598 105,09 208 340 316,79 95,07 1.170.2 0708 20 101 0708 20 901 Beans (Phaseolus ssp ., vulga ­ ris var. Compressus Savi) 166,96 7073 1314,96 343,78 1 164,49 37422 128,53 254806 387,44 116,27 1.180 ex 0708 90 00 Broad beans 38,20 1618 300,92 78,67 266,48 8 564 29,41 58 311 88,66 26,60 1.190 0709 10 00 Globe artichokes 75,15 3183 591,88 154,74 524,15 16844 57,85 114961 174,39 52,33 1.200 \ Asparagus : \ \ li\ \ 1.200.1 ex 0709 20 00  green 194,23 8228 1529,75 399,94 1 354,70 43535 149,52 296427 450,73 135,26 1.200.2 ex 0709 20 00  other 302,01 12795 2378,65 621,88 2106,45 67694 232,49 460922 700,85 210,33 1.210 0709 30 00 Aubergines (egg-plants) 78,67 3333 619,63 161,99 548,72 17634 60,56 120069 182,57 54,79 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 56,31 2385 443,54 115,96 392,78 12622 43,35 85947 130,68 39,22 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 124,61 5279 981,48 256,60 869,16 27931 95,93 190185 289,18 86,78 1.250 0709 90 50 Fennel 132,46 5606 1044,13 272,03 925,86 29388 102,12 202520 306,62 92,52 1.260 0709 90 70 Courgettes 82,82 3508 652,32 170,54 577,67 18564 63,76 126404 192,20 57,68 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 59,64 2526 469,71 122,80 415,96 13367 45,91 91019 138,40 41,53 2.30 ex 0804 30 00 Pineapples, fresh 45,52 1928 358,58 93,74 317,55 10205 ¢ 35,04 69484 105,65 31,70 2.40 ex 0804 40 10l ex 0804 40 90 J Avocados, fresh 127,97 5421 1 007,89 263,50 892,55 28 683 98,51 195303 296,96 89,12 No L 116/ 14 Official Journal of the European Communities 9 . 5 . 91 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 1 Guavas and mangoes, fresh 137,73 5835 1084,81 283,61 960,67 30872 106,03 210209 319,63 95,92 2.60 Sweet oranges, fresh : I I I I I I 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 82,75 3506 651,78 170,40 577,19 18 549 63,70 126299 192,04 57,63 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 40,49 1715 318,93 83,38 282,44 9076 31,17 61802 93,97 28,20 2.60.3 0805 10 19 il I I I IIII \ 0805 10 29 0805 10 39 I  Others 34,76 1471 273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 0805 10 49 II||\ \ ||||Il \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 98,73 4183 780,66 203,45 688,69 22082 76,12 151013 229,30 68,30 2.70.2 ex 0805 20 30  Monreales and Satsumas 98,17 4159 773,18 202,14 684,70 22003 75,57 149822 227,81 68,36 2.70.3 ex 0805 20 50  Mandarins and wilkings 85,89 3638 676,49 176,86 599,08 19252 66,12 131088 199,32 59,81 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 63,54 2692 500,46 130,84 443,19 14242 48,91 96977 147,45 44,25 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 43,25 1832 340,65 89,06 301,67 9694 33,29 66010 100,37 30,12 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 164,98 6989 1 299,42 339,72 1 150,73 36980 127,01 251 796 382,86 114,90 2.90 Grapefruit, fresh : I ||II\ Il|| ||||l 2.90.1 ex 0805 40 00  white 32,95 1396 259,58 67,86 229,87 7387 25,37 50300 76,48 22,95 2.90.2 ex 0805 40 00  pink 73,66 3121 580,21 151,69 513,81 16512 56,71 112430 170,95 51,30 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 120,16 5090 946,39 247,42 838,09 26933 92,50 183387 278,85 83,68 2.110 0807 10 10 Water-melons 67,93 2878 535,05 139,88 473,82 15227 52,29 103680 157,65 47,31 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 91,11 3860 717,62 187,61 635,50 20422 70,14 139057 211,44 63,45 2.120.2 ex 0807 10 90  other 181,34 7682 1 428,26 373,40 1 264,82 40646 139,60 276760 420,83 126,29 2.130 2.140 0808 10 91 0808 10 93 0808 10 99 Apples Pears 61,30 2597 482,80 126,22 427,55 13740 47,19 93554 142,25 42,69 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 187,16 7929 1 474,05 385,38 1 305,37 41950 144,07 285633 434,32 130,34 \ I \ IIIll || 2.140.2 0808 20 31 il I \ IIIl|| \ 0808 20 33 0808 20 35 I Other 75,70 3207 596,20 155,87 527,98 16967 58,27 115529 175,66 52,72 0808 20 39 I I I \ ||||||I ||\ 2.150 0809 10 00 Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 10 0809 20 90 Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 87,97 3726 692,85 181,14 613,57 19718 67,72 134258 204,14 61,26 Official Journal of the European Communities9 . 5 . 91 No L 116/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 106,81 4533 843,46 220,60 744,40 23883 82,46 163032 248,54 73,60 2.190 0809 40 111 0809 40 19] Plums 142,91 6054 1 125,61 294,28 996,80 32033 110,02 218115 331,65 99,53 2.200 0810 10 101 0810 10 90) Strawberries 148,56 6294 1 170,10 305,91 1 036,20 33299 114,37 226735 344,76 103,46 2.205 0810 20 10 Raspberries 222,07 51773 9624,90 2516,36 8523,50 273915 940,77 1865061 2835,92 851,09 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch. 129,63 5492 1021,00 266,93 904,16 29056 99,79 197844 300,83 90,28 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 267,77 11344 2108,94 551,36 1 867,61 60018 206,13 408 660 621,39 186,48 2.250 ex 0810 90 30 Lychees 235,15 9951 1 853,49 482,89 1 643,55 52168 181,28 359505 544,31 164,23